DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-23, 25-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the language of the first and second channel being in the center of the multi-channel catheter is confusing with regards to the amendment about the first and second channel being in the center of the multichannel catheter. Is the center defined by an axis or is it defined by a central lumen? Are the channels within a central lumen, are they coaxial, or are they defined as separate 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 22, 29, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 5125925 A) further in view of Feer (US 8613702 B2), further in view of Rychnovsky (US 2004/0093044 A1) (all 3 references previously cited), further in view of Kucharczyk (US 6626902 B1).
Regarding claim 20, Lundahl discloses an implantable device for optically stimulating a brain of a human being or animal, comprising (Col. 4, Pg. 11): a biocompatible multi-channel catheter (3), comprising a plurality of channels (Fig. 2, 26 and 32) extending in parallel to each other relative to a longitudinal axis of the multi-channel catheter (Fig. 2), the multi- channel catheter including a proximal end and a distal end; a light guide (28), extending into a channel of the multi-channel catheter, for optically stimulating the brain (Col. 4, pg 11), including a proximal end for receiving light emitted by a light source and a distal end for delivering the light inside the brain (Fig. 2), the multi-channel catheter 
Feer teaches an arrangement of lumens in a catheter that has central lumen and longitudinally parallel, but separate lumen around the central lumen used for parts having different functions (eg. Fig. 4-5). 
Rychnovsky teaches an obliquely placed guidewire channel that is parallel to the longitudinal axis of a multi-channel catheter (eg. Fig. 1A-B, Para. 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Lundahl with the multiple lumens for different functions as taught by Feer would physically separate and prevent/mitigate the interference of different parts on each other (eg. Feer, Claim 13). Further combining with an obliquely placed stiffener as taught by Rycnovsky would allow steering of the cannula to deliver therapy to the treatment site more effectively (eg. Feer, Para. 64)
Kucharczyk teaches a multi-lumen catheter that has a central barrel (eg. Fig. 1, central barrel 20) with different configurations of functional parts (eg. light sensing device Col. 8, Ln. 1-20) being passed through either the central barrel and surrounding ports (eg. Col. 7, Ln. 45 – Col. 8, Ln. 20 central 20 and surrounding 6, 8, 10, 12, 14, and 16).
It would have been obvious to have combined the invention of Lundahl, Feer, and Rychnovsky, with the compound configuration of functional parts within a central barrel or surrounding ports as taught by Kucharczyk to make it possible to carry out several diagnostic and therapeutic tasks with/without additional functional coupling between the processes (Eg. Col. 8, Ln. 21-39).
Regarding claim 22, the combined invention of Lundahl, Feer, Rychnovsky, and Kucharczyk discloses the light scattering element is located at the distal end of the light guide inside the channel into which the light guide extends (Fig. 2, diffuser 28).
Regarding claim 29, the combined invention of Lundahl, Feer, Rychnovsky, and Kucharczyk discloses  anti-crushing anti-folding protective means, the multi-channel catheter including at least one bent portion and the anti-crushing anti-folding protective means being located at the at least one bent portion (Col. 9, Ln. 15-23).
Regarding claim 39, the combined invention of Lundahl, Feer, Rychnovsky, and Kucharczyk discloses the functional element corresponding to a probe (Lundahl, eg. Fig. 2 and 4, 40 and 340, sensing element travels up probe).

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 5125925 A) further in view of Feer (US 8613702 B2), further in view of Rychnovsky (US 2004/0093044 A1) (all 3 cited previously) further in view of Kucharczyk (US 6626902 B1), further in view of Agrawal (US 2014/0358159 A1) (cited previously).
Regarding claim 21, the combined invention of Lundahl, Feer, Rychnovsky, and Kucharczyk discloses the device of claim 20, but does not disclose the distal end of the catheter is of an oblong shape.
Agrawal discloses the catheter body to be an oblong shape, including the distal and proximal ends (Para. 21-22)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the catheter disclosed by Lundahl with the oblong shape as taught by Agrawal. Changing the shape to an oblong shape is an equivalent substitute.
Regarding claim 31, the combined invention of Lundahl, Feer, Rychnovsky, Kucharczyk, and Agrawal discloses a metal coating, for promoting a light emitting angle and/or performing a selective scattering (Agrawal, Para. 33).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 5125925 A), further in view of Feer (US 8613702 B2), further in view of Rychnovsky (US 2004/0093044 A1) (cited previously), further in view of Kucharczyk (US 6626902 B1), further in view of Kucklick (US 2005/0234298 A1) (cited previously).
Regarding claim 23, the combined invention of Lundahl, Feer, Rychnovsky, and Kucharczyk discloses the device of claim 20, but does not disclose a fluid channel.
Kucklick discloses a fluid channel for injecting fluids (Para. 48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the modified device of Lundahl, Feer, Rychnovsky, and Kucharczyk with the fluid channel disclosed by Kucklick to allow the injection of diagnostic dyes, medications, and biological agents, etc (Para. 48).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 5125925 A) further in view of Feer (US 8613702 B2), further in view of Rychnovsky (US 2004/0093044 A1) (all cited previously), further in view of Kucharczyk (US 6626902 B1) further in view of Duarte (US 2004/0097819 A1).
Regarding claim 25, the combined invention of Lundahl, Feer, Rychnovsky, and Kucharczyk discloses the invention of claim 20, but does not disclose he multi- channel catheter includes another channel for using a localized stiffener of super elastic material or using ability of a thermoplastic waveguide to be custom thermoformed on the finished device, the another channel being different from the third channel and having a longitudinal axis that is parallel with and spaced apart from the longitudinal axis of the multi- channel catheter and the longitudinal axis of the third channel.
Duarte teaches a Nitinol stiffening member in a separate channel of a multichannel catheter (eg. Fig. 2-3. Para. 15, member 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lundahl, Feer, Rychnovsky, and Kucharczyk with the stiffener taught by Duarte to have a well known stiffening material that has the advantage of being superelastic and allows for physical isolation of the member to prevent interference with other members in the catheter.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 5125925 A) further in view of Feer (US 8613702 B2), further in view of Rychnovsky (US 2004/0093044 A1) (all cited previously), further in view of Kucharczyk (US 6626902 B1), further in view of Beddar (US 2012/0068075 A1) (cited previously).
Regarding claim 26, the combined invention of Lundahl, Feer, Rychnovsky, and Kucharczyk discloses the device of claim 20, but does not disclose a radiopaque label for post-surgical check. 
Beddar discloses radiopaque markers embedded in retention members (Para. 77, 105, Fig. 18-19).
It would have been obvious to combine the device of Lundahl, Feer, Rychnovsky, and Kucharczyk with the radiopaque markers of Beddar to allow the longitudinal and rotational position of the catheter to be determined during and after insertion into a patient (Beddar, Para. 77).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 5125925 A) further in view of Feer (US 8613702 B2), further in view of Rychnovsky (US 2004/0093044 A1) (all cited previously), further in view of Kucharczyk (US 6626902 B1), further in view of Poletto (US 2012/0253261 A1) (cited previously).
Regarding claim 27, the combined invention of Lundahl, Feer, Rychnovsky, and Kucharczyk  discloses the device of claim 20, but does not disclose a channel for passing conductive elements for electrically stimulate the brain.
Poletto discloses an electrode extending from a controller to a light emitter (Para. 58) to conduct electrical energy to power the light source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the device of Lundahl, Feer, Rychnovsky, and Kucharczyk with Poletto to provide an equivalent substitute of an optical fiber or wave guide (Para. 58).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 5125925 A) further in view of Feer (US 8613702 B2), further in view of Rychnovsky (US 2004/0093044 A1) (all cited previously), further in view of Kucharczyk (US 6626902 B1), further in view of Hetke (US 2012/0078188 A1) (cited previously).
Regarding claim 30, the combined invention of Lundahl, Feer, Rychnovsky, and Kucharczyk discloses the device of claim 20, but does not disclose plurality of connecting elements at the proximal end of the multi-channel catheter, a fluidic connecting element for injecting products during a surgical phase, an electrical connecting element for applying an electric field in an illuminated zone and/or performing an electrical measurement.
Hetke discloses a multichannel device with ports for stimulation electrodes and fluid delivery ports (Fig. 1B-C, Para. 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the device of Lundahl, Feer, Rychnovsky, and Kucharczyk with the electrodes and fluid channels taught by Hetke to increase cell permeability via electroporation (Hetke, Para. 18).

Claims 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 5125925 A), further in view of Feer (US 8613702 B2), further in view of Rychnovsky (US 2004/0093044 A1) (all cited previously), further in view of Kucharczyk (US 6626902 B1), further in view of deCharms (US 2006/0155348 A1) (cited previously).
Regarding claim 32, the combined invention of Lundahl, Feer, Rychnovsky, and Kucharczyk discloses the device of claim 20, but does not disclose a light source connected to at least the proximal end of the light guide.
 deCharms discloses a light source carrying light from the proximal end of a light guide to the distal end (Para. 109). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified with the device of Lundahl, Feer, Rychnovsky and Kucharczyk with the teaching of deCharms to create an equivalent alternative to the light source disclosed by Lundahl.
Regarding claim 37, the combined invention of Lundahl, Feer, Rychnovsky, Kucharczyk, and deCharms discloses a battery/power source (Fig. 5, 520). The examiner notes that this is an inherent property.

Claims 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 5125925 A), further in view of Feer (US 8613702 B2), further in view of Rychnovsky (US 2004/0093044 A1), further in view of Kucharczyk (US 6626902 B1), in view of deCharms (US 2006/0155348 A1), further in view of Shoham (US 2012/0253261 A1) (cited previously).
Regarding claim 33, the combined invention of Lundahl, Feer, Rychnovsky, Kucharczyk, and deCharms discloses the device of claim 32, but does not disclose the light source being integrated to a neurostimulator.
Shoham discloses an artificial light absorbing medium with an illumination system having a light source for generating light and heat to stimulate neurons near the medium (Para. 19-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the device of Lundahl, Feer, Rychnovsky, and Kucharczyk, and deCharms with the teachings of Shoham to allow the light to heat up the medium so that the targeted neurons can be stimulated (Shoham, Para. 19)
Regarding claim 38, the combined invention of Lundahl, Feer, Rychnovsky, Kucharczyk, deCharms, and Shoham discloses the light source includes a sensor and a dichroic mirror, located between the sensor and the scattering element, the sensor enabling wavelengths back from the scattering element emitted by fluorescence to be measured (Shoham, Para. 157).

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 5125925 A), further in view of Feer (US 8613702 B2), further in view of Rychnovsky (US 2004/0093044 A1) (all cited previously), further in view of Kucharczyk (US 6626902 B1), further in view of deCharms (US 2006/0155348 A1), further in view of Wagner (US 2008/0046053 A1) (cited previously).
Regarding claim 34, the combined invention of Lundahl, Feer, Rychnovsky, Kucharczyk, and deCharms discloses the device of claim 32, but do not disclose the light source being independent of the neurostimulator. 
Wagner discloses a neurostimulator (ultrasound source 16, Fig. 1) working independently of light sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the device of Lundahl, Feer, Rychnovsky, Kucharczyk, and deCharms with the teachings of Wagner to use an independent neurostimulator to affect a smaller area of neurons than an electric field (Wagner, Para. 35). While Wagner is silent about a light source, the neurotransmitter is able to work independently of a light source.
Regarding claim 35, the combined invention of Lundahl, Feer, Rychnovsky, and Kucharczyk, deCharms, and Wagner discloses the light source being inside of a biocompatible case (deCharms, Para. 26 and 67).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 5125925 A further in view of Feer (US 8613702 B2), further in view of Rychnovsky (US 2004/0093044 A1) (all cited previously), further in view of Kucharczyk (US 6626902 B1), in view of deCharms (US 2006/0155348 A1), further in view of Wagner (US 2008/0046053 A1), further in view of Poletto (US 2012/0253261 A1) (cited previously).
Regarding claim 36, the combined invention of Lundahl, Feer, Rychnovsky, Kucharczyk, deCharms, and Wagner disclose the device of claim 35, but does not disclose an optical detector for monitoring light injection coupled to the functional element and electronic wireless communication means with a remote terminal for checking the device.
Poletto discloses the device being able to communicate wirelessly to control delivery of stimulation (Para. 65-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the device of Lundahl, Feer, Rychnovsky, Kucharczyk, deCharms, and Wagner with the teachings of Poletto to provide bi-directional wireless communication with the device and the user (Poletto, Para. 66).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lundahl (US 5125925 A) further in view of Feer (US 8613702 B2), further in view of Rychnovsky (US 2004/0093044 A1) (all cited previously), further in view of Kucharczyk (US 6626902 B1), further in view of Picksun (US 2011/0224494 A1), further in view of Millett (US 2014/0200438 A1), further in view of Rittman (US 6506189 B1), further in view of Marczyk (US 2010/0179540 A1).
Regarding claim 40, the combined invention of Lundahl, Feer, Rychovsky, and Kucharczyk discloses the invention of claim 1, but does not disclose the multi-channel catheter includes a fourth channel configured to receive injecting and/or sampling liquids, a sixth channel including a radiopaque label for post-surgical check, a seventh channel configured to pass conductive electrodes to electrically stimulate the brain at the distal end of the multi-channel catheter, and an eight channel configured to pass another light guide to recover light during monitoring performed via the functional element, and the first channel, the third channel, the fourth channel, the fifth channel, the sixth channel, the seventh channel, and the eight channel are distributed in a circular fashion around the second channel that is in the center of the multi-channel catheter.
Picksun teaches a multicatheter with multiple channels arranged circular pattern around a central channel (Fig. 1A, 31) wherein a channel is dedicated to irrigate fluid through (Para. 52, 35), a light guide (Para. 52, 37).
Millett teaches a channel with a guidewire with radiopaque labels to determine location (Para. 62).
Rittman teaches a catheter type electrode in a channel to stimulate the brain (Fig. 11, Col. 17, Ln.61-Col. 18, Ln. 33).
Marczyk teaches multiple elastic stiffeners/cables to articulate a catheter (Para. 297 and 308, Fig. 63-64).
It would have been obvious to one of ordinary skill in the art to have combined the invention of Lundahl, Feer, Rychovsky, and Kucharczyk to configure channels to add the parts taught by Picksun, Millett, Rittman, and Marczyk to improve better independent movements and expand functionality of the multi-dimensional catheter (Picksun, Para. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792